Order filed March 18, 2014.




                                    In The

                  Fourteenth Court of Appeals
                                 ____________
                              NO. 14-12-01131-CR
                                ____________
                  PAUL ARRINGTON WOOD, Appellant
                                      V.
                    THE STATE OF TEXAS, Appellee


                  On Appeal from the 337th Distict Court
                         Harris County, Texas
                     Trial Court Cause No. 1334849
                                ____________
                              NO. 14-12-01132-CR
                                ____________
               LONE STAR LUBE & WASH, L.P., Appellant
                                      V.
                    THE STATE OF TEXAS, Appellee


                  On Appeal from the 337th Distict Court
                         Harris County, Texas
                     Trial Court Cause No. 1334851
                                   ORDER

      Post-submission briefing is requested from the parties on the following
issue. In the first paragraphs of the indictments, the phrase “water in the state” is
limited to “A SANITARY SEWER,” but in the second paragraphs it is not.
Appellants and the State are directed to provide additional briefing on whether the
trial court’s denial of appellants’ motions to quash may be affirmed because the
second paragraphs lack this limitation, on or before April 3, 2014.



                                      PER CURIAM



Panel consists of Justices McCally, Busby, and Donovan.